Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED DESCRIPTION
1.	Claims 1-16 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/11/2021 and 04/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
3.	This application claims benefit of provisional Application 62895172,  filed  on 09/03/2019.

Drawings
4.	The drawings filed on 10/08/2020 have not been accepted by the Examiner. The Drawings filed Figure 4A and Figure 4B, The Current specification describes only Figure 4 and does not described the Figure 4A and Figure 4B. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

				Specification
5.	The Specification has been objected. The drawings filed on 10/08/2020 are not supported by the current specification. The current specification does not describe Figure 4A and Figure 4B.


Examiner’s Notes

6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite the limitation “plurality of processes which are suited to execute on quantum execution hardware” and “plurality of processes which are suited to execute on classical execution hardware..  The term “processes which are suited” is 
The dependent claims are rejected under the same reason.

Claims 1 and 9 recite the limitation “optimizing first intermediate code”.  The claims do not recite any “second intermediate code”. It is not clear which intermediate code is the first intermediate code. 
The Examiner interprets the limitation as “intermediate code”.
The dependent claims are rejected under the same reason.

Claim 3 recites the limitation “first assembly instruction”. It is not clear which assembly instruction is the second assembly instruction”. Claim 6 recites the limitation “second instruction”.  It is not clear that this second instruction is second assembly instruction or not.

Claim 9 recites the limitation “a first classical computer”, “ one first processor”, “one first non-transitory computer readable medium”. The claims do not recite any second or other classical computer, second or other processor and second or other non-transitory computer readable medium. It is not clear which classical computer is the first classical computer, which processor is the first processor and which non-transitory computer readable medium is the first non-transitory computer readable medium.
The dependent claims are rejected under the same reason.

Claim 13 recites the limitation “”first instructions”. The claims do not recite any other second instructions.  It is not clear that which instruction is the first instructions.



Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou  (US 20190042970) 
As per claim 1 Zou  (US 20190042970) discloses: A computer-implemented method comprising: (A) at a classical computer, optimizing first intermediate code generated by a compiler front-end for a computer programming language, thereby creating optimized intermediate code, the first intermediate code defining a plurality of processes  (Zou [0037] “Program code 205C comprising the quantum and non-quantum instructions is generated by a compiler 205B from source code 205A written by a programmer (e.g., utilizing the extended ISA). Various source/program code examples are provided below”), Figure 2, the Ref numeral 205B is the compiler, where the program code (with quantum and non-quantum instruction) that created by the compiler is the intermediate code; the compiler is the front-end compiler [0006] FIG. 3 illustrates an embodiment of front-end circuitry of a processor for processing quantum and non-quantum instructions; [0038] the compiler generates the runtime program code (intermediate CPUs in modern computer systems interact with GPUs”);
 the optimizing comprising:  (A)(1) identifying, based on the first intermediate code, a first subset of the plurality of processes which are suited to execute on quantum execution hardware; [0033] quantum algorithm developments have focused on short-depth quantum circuits to carry out quantum computations formed as subroutines embedded in a larger classical optimization loop, such as the variational eigensolver (P. J. J. O'Malley, 2016). Quantum languages, tools, and flows have been developed, providing software layers/stacks to translate and optimize applications to the quantum physical layer a portion of quantum assembly language (QASM) code 601 to implement the highlighted portion 501 of the quantum circuit in FIG. 5A. 
(Abstract, A hybrid classical-quantum processor is described. For example, one embodiment of a processor comprises a decoder comprising quantum instruction decode circuitry to decode quantum instructions to generate decoded quantum instructions” and “execution circuitry including a first plurality of functional units to execute the decoded quantum instructions” “ and a classical-quantum (C-Q) interface to couple the execution circuitry to a quantum processor”),
The QASM code 601 is compiled into hybrid processor program code 602 in memory 205[0056];
first plurality of functional units and the second plurality of functional units, the shared register file to store operands used for execution of the decoded quantum instructions and decoded non-quantum instructions; and a classical-quantum (C-Q) interface to couple the execution circuitry to a quantum processor, the C-Q interface comprising digital-to-analog circuitry to generate analog signals to manipulate a current state of one or more quantum bits (qubits) of the quantum processor in response to execution of the decoded quantum instructions.; 
(A)(3) optimizing the description of the quantum circuit to produce a description of an optimized quantum circuit; [0033] Some recent quantum algorithm developments have focused on short-depth quantum circuits to carry out quantum computations formed as subroutines embedded in a larger classical optimization loop, such as the variational eigensolver (P. J. J. O'Malley, 2016). Quantum languages, tools, and flows have been developed, providing software layers/stacks to translate and optimize applications to the quantum physical layer to cope with the stringent resource constraints in quantum computing ; [0060] [0098];
and (A)(4) identifying a second subset of the plurality of processes which are suited to execute on classical execution hardware(Abstract, and non-quantum instruction decode circuitry to decode non-quantum instructions to generate decoded non-quantum instructions”) where non quantum instruction decode circuitry is the classical execution hardware as claimed; and the non-quantum instructions are the plurality of processes to execution on classical (non-quantum) execution hardware as claimed; classical computers and processors , classical execution engine are shown in [0034] [0036] [0052] [0072] and execution circuitry 1204 for executing quantum and non-quantum instructions (as in the embodiments described above[0094]), where non quantum instructions are second subset of the proceccess and able to executed on execution hardware.

As per claim 3 the rejection of claim 2 is incorporated and further  Zou discloses :further comprising: (B) generating, based on the first intermediate code, first assembly code including first assembly instructions to execute the first subset of the plurality of processes (Abstract, quantum bits (qubits) of the quantum processor in response to execution of the decoded quantum instructions.  [0039] [0053]. [0053] FIG. 6A illustrates a portion of quantum assembly language (QASM) code 601 to implement the highlighted portion 501 of the quantum circuit in FIG. 5A. The QASM code 601 is compiled into hybrid processor”) where Quantum instructions QASM are the assembly language code.
As per claim 4 the rejection of claim 3 is incorporated and further  Zou discloses urther comprising: (C) providing the first assembly code to the quantum execution hardware [0053] the operation of one embodiment of the invention. FIG. 6A illustrates a portion of quantum assembly language (QASM) code 601 to implement the highlighted portion 501 of the quantum circuit in FIG. 5A.. [0064] [0068].
As per claim 5 the rejection of claim 4 is incorporated and further  Zou discloses at the quantum execution hardware, executing the first assembly code [0068] [0064] [0121] [0141] [0152] [0053] [0056]. [0121]. 
As per claim 6 the rejection of claim 4 is incorporated and further  Zou discloses is incorporated and further  Zou discloses further comprising: (D) generating, based on the first intermediate code, second assembly code including second instructions to execute the second subset of the plurality of processes [0064] In a quantum program, each quantum instruction needs to encode both an operation to be performed and one or more qubits on which to perform the operation. In existing quantum instruction set quantum circuit in FIG. 5.
As per claim 7 the rejection of claim 6 is incorporated and further  Zou discloses further comprising: (E) providing the second assembly code to the classical execution hardware [0064] In existing quantum instruction set architectures (e.g., QASM, Open QASM, QIS, etc) register operands are normally encoded in the opcode of an instruction. This scheme works for classical computing. 
As per claim 8 the rejection of claim 7 is incorporated and further  Zou discloses further comprising, at the classical execution hardware, executing the second assembly code [0064] [0065]. 
Claims 9-16 are the computer system claims corresponding to the method claims 1-8 and rejected under the same reason set forth in connection of the rejection of claims 1-8 above. 


Conclusion
9.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Pistoia US 20190378047 A1  discloses: QUANTUM COMPUTATIONS OF CLASSICAL SPECIFICATIONS Systems, computer-implemented methods, and computer program products to facilitate quantum domain computation of classical domain specifications are provided. According to an embodiment, a system can comprise a memory that stores computer executable components and a processor that executes the computer executable components stored in the memory. The computer executable components can comprise an input transformation component that can be adapted to receive one or 

DUCORE (US 20190340532)  discloses:  a flow chart that illustrates an example of a method for optimizing simulations in a quantum computer simulator in accordance with aspects of this disclosure.  [0022] A few definitions are provided by way of illustration of the scope of some of the terms used in this disclosure. For example, a quantum circuit (also referred to as a "circuit") may refer to a partially ordered sequence of quantum logic gates or quantum operations which, when executed on a quantum computer or simulated on a quantum computer simulator, performs some calculation. Circuits are generally written in a domain specific assembly language targeting a specific quantum instruction set architecture. A quantum computer simulator (also referred simply as a "simulator") is a program executing on a classical (e.g., non-quantum) computer that models the behavior of a quantum computer and allows for the simulated execution of a circuit.

HOGABOAM (20200310908) discloses adjusting error correction parameters. For example, one embodiment of an apparatus comprises: a quantum controller to generate physical pulses directed to qubits on a quantum processor in response to operations specified in a quantum runtime; quantum measurement circuitry to measure quantum values associated with the qubits following completion of at least a 

 Murphy-Chutorian (US 20200410759) discloses: The LLVM compiler takes code and converts the code to an intermediate representation, which then may be optimized before the final assembly language output. The particular compiler front end may vary, depending on the particular implementation. An example compiler front end may be Clang. 0055] In some implementations, a bitcode generator or compiler front end may be used on top of an LLVM compiler. The LLVM compiler takes code and converts the code to an intermediate representation, which then may be optimized before the final assembly language output. The particular compiler front end may vary, depending on the particular implementation. An example compiler front end may be Clang. For example, Clang may be the compiler front end that drives the actual LLVM compiler. A compiler or transpiler such as Emscripten, for example, may consume the output of a bitcode generator/compiler front end, and compile or transpile it to the predetermined subset of JavaScript for yet faster speed for the purpose of markerless 6DOF tracking.

Tran (US 20220045425) discloses: The interpretation unit finds an optimum first pattern and an optimum second pattern, in which the similarity between the first pattern and the second pattern are optimized, by interpreting a final quantum state obtained through the adiabatic evolution process of the quantum system in which the objective function is optimized. The processor vectorizes the relationships between the points of interests of the first image, models a set of the vectorized relationships between the 

LANGER; (US 20210374594) discloses:  instruction compilation for at least one time slice in a one-dimensional quantum computing environment. In this regard, embodiments generate an algorithm swap command set by performing an even-odd transposition sort based on at least an initial qubit position set and a target qubit position set for one or more time slices.

 Greenberg (US 20200327439) discloses:The present invention relates generally to a method, system, and computer program product for operating a quantum computing data processing environment to solve certain types of problems. More particularly, the present invention relates to a method, system, and computer program product for adiabatic progression with intermediate re-optimization to solve hard variational quantum problems in quantum computing. [0055] An embodiment can be implemented as a software application. The application implementing an embodiment, or one or more components thereof, can be configured as a modification of an existing quantum-classical hybrid data processing system--i.e., a native application in the classical computing system that produces inputs for a quantum computing system, as an application executing in a classical data processing system communicating with an existing quantum computing system over a network, as a separate application that operates in conjunction with an existing quantum-classical system in other ways, a standalone application for execution on a classical system, or some combination thereof.

Edwards; (US 20160196112) discloses: A compiler tool 602 translates a portable high-level language source code file 601 into an intermediate representation and applies some general high-level optimizations, [0021] In existing systems, compiler 602 optimizations are applied in the compiler front-end (which translates high level languages into an intermediate representation), middle-end (which operates entirely on the intermediate representation), FIG. 16 shows this sequence which is optimal for BCET in the predicted common case. The time quantums for linear fetches are shown in terms of I-Fetch timings (where 1 time quantum is typically 10 . . . 100 CPU cycles). 

Title: Quantum circuit optimization by Hadamard gate reduction, author: N Abdessaied, Published on 2014.

Title: Layout optimization for quantum circuits with linear nearest neighbor architectures, author:  M Pedram,  Published on 2016.

Title: Running a quantum circuit at the speed of data, athor: N Isailovic, published on   2008.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAMELI DAS/Primary Examiner, Art Unit 2196